Citation Nr: 9916157	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  96-01 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for thrombophlebitis of the 
left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

The veteran had active service from March 1960 to September 
1960 and from October 1961 to October 1962.

This matter arises before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to service connection for thrombophlebitis. 

This matter was remanded by the Board in June 1997 for 
further development, to include a current VA examination and 
to obtain prior treatment records.  The Board is satisfied 
that the RO complied with the Remand directives and that no 
further development is necessary.


FINDING OF FACT

Medical evidence of a nexus between post-service disability 
and the veteran's period of service or a service-connected 
disability has not been submitted.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
thrombophlebitis, including as secondary to service-connected 
left leg disabilities, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records include an enlistment 
examination dated in January 1960 in which no abnormal 
findings are indicated.  A separation examination dated in 
August 1960 also is silent for any pertinent findings.  An 
enlistment examination dated in September 1961 associated 
with the veteran's second period of service also reveals no 
relevant complaints or findings.  Also included in the 
service medical records is an accident report dated in March 
1962 related to an inservice injury.  Findings from the 
report reveal that the veteran stepped in a hole while 
climbing down a pole and injured his left leg on a climbing 
hook.  The diagnosis indicated on that report is a puncture 
wound and laceration.  Health records dated in March 1962 
disclose a laceration of the medial aspect of the left ankle 
due to the accident.  Also noted is edema around the wound.  

In a hospital record dated in April 1962 is noted a diagnosis 
of thrombophlebitis in the calf of the left leg, organism 
undetermined.  In a clinical entry dated in May 1962, the 
examiner noted that following a bout with phlebitis, there 
was some swelling and possible deep vein involvement.  In a 
May 1962 examination report, there are no notations or 
abnormal findings.  In a contemporaneous report of medical 
history, the veteran indicated that he was in good health and 
reported no pertinent complaints or findings.  In a clinical 
record dated in June 1962, the examiner reported that the 
laceration had healed in the left distal calf.  Also, the 
veteran complained of pain when he put any strain on the 
gastrocnemius muscle.  On examination, upon palpation of the 
left calf, the examiner reported a hard scar inseparable from 
the Achilles tendon.  In July 1962, the veteran was treated 
for complaints of persistent stiffness and left heel 
condition.  Swelling and decreased limitation of motion were 
reported.  The veteran was diagnosed with fibrosis, Achilles 
following thrombophlebitis.  

The veteran was hospitalized from September 26, 1962 to 
October 5, 1962, for unrelated illness.  During his 
hospitalization, an examination of the extremities revealed a 
moderate brawny induration on the veteran's left calf 
posteriorly in the area of the Achilles tendon.

Post-service records include results from an August 1994 VA 
examination for complaints of pain in the left Achilles 
tendon since 1962.  The examiner recited the veteran's 
inservice injury and noted that the veteran reported pain, 
swelling, and weakness in the left ankle whenever he tried to 
lift heavy objects or do heavy walking.  Further, the veteran 
reported that the pain has increased steadily over the past 
10 years, and that whenever the pain becomes unbearable, the 
veteran has to get off his feet and rest his ankle.  Upon 
examination, the examiner noted that the veteran's Achilles 
tendon appeared intact.  A diagnostic impression of plantar 
fasciitis was rendered.  

In a rating decision dated in October 1994, the RO granted 
service connection for Achilles tendonitis of the left ankle 
and assigned a 10 percent evaluation from July 1994; and for 
traumatic degenerative joint disease of the left ankle and 
scar of the posterior ankle area, both noncompensable.  

In VA outpatient records for treatment extending from 1995 to 
1996, pertinent complaints include pain and swelling in the 
left leg.  Physical therapy notes dated in June 1996 related 
to treatment for left ankle tendonitis are also included in 
the record.  The veteran's history of an inservice injury to 
the left ankle and Achilles tendon is recited in these 
reports.  A report from VA examination conducted in October 
1997 related to arteries and veins reveals the veteran's 
injury to the left leg following a fall from the telephone 
pole while in service.  The examiner noted tenderness to 
palpation of the left Achilles tendon and scar tissue 
formation.  Also, the examiner reported that the veteran had 
difficulties with plantar flexion and dorsiflexion with the 
left foot as compared to the right side.  

It was noted that there was no evidence of thrombophlebitis 
or edema in the left leg when compared to the right leg.  The 
examiner rendered an impression of no evidence of 
thrombophlebitis on the veteran's left leg.  Further, the 
examiner stated that it appears that the source of the 
veteran's pain stems from the inservice injury to the left 
Achilles tendon that caused scar tissue to develop.  
Additionally, the examiner noted that the veteran's left leg 
problems are also due to his inability to dorsiflex and 
plantar flex his left foot.  The examiner remarked that since 
there is no evidence of current thrombophlebitis, there could 
be no chronic exacerbation by the veteran's service-connected 
left leg disabilities.  

During his personal hearing conducted in February 1996, the 
veteran testified that he sought treatment post-service but 
that the treating physician is no longer alive.  Transcript 
(T.) at 2.  The veteran further testified that he tried to 
obtain those medical records, but that he has been 
unsuccessful.  (T.) at 2.  The veteran also stated that he 
has been wearing some sort of protection at the site of the 
injury since 1962.  (T.) at 3.  He also indicated that he has 
tenderness in the leg both when standing and walking.  (T.) 
at 3.  The veteran stated that the VA treated him in 1995 
when he had swelling in his leg.  (T.) at 3.  He also noted 
that he was seen by a physician in 1963 and again in 1973 and 
was diagnosed with thrombophlebitis, however, he is not 
entirely sure of the diagnosis.  (T.) at 4.  The veteran 
stated that records associated with the 1973 treatment are 
not available because the doctor is out of business.  (T.) at 
5.  

Analysis

The issue before the Board is whether the veteran is entitled 
to service connection for thrombophlebitis on a direct or 
secondary basis.  As an initial matter, the Board notes that 
in well grounded cases, service connection may be granted for 
disability arising from disease or injury incurred in or 
aggravated by active service in the Armed Forces.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  Service connection may also be granted for a 
disability, which is proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  Further, if a service-connected disability 
aggravates a nonservice-connected disability, service 
connection may be granted for increment in severity of the 
nonservice-connected disability attributable to service-
connected disability.  The term "disability" refers to 
impairment of earning capacity, in that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether the additional impairment is itself a 
separate disease or injury caused by the service-connected 
condition, shall be compensated.  Allen v. Brown, 7 Vet. App. 
439 (1995).  The Board notes at the outset that service 
connection has been established for Achilles tendonitis of 
the left ankle, traumatic degenerative joint disease of the 
left ankle, and scar of the posterior left ankle area. 

However, prior to a review on the merits, the veteran must 
establish a well grounded claim.  The United States Court of 
Veterans Appeals (Court) has held that there are three basic 
evidentiary requirements to establish a well grounded claim 
for service connection:  (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of an inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), aff'd 
sub nom. Epps v. Brown, 9 Vet. App. 341 (1996).  The Court 
has further held that the second and third elements of a well 
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

In the present case, the Board has determined that the 
veteran has not submitted the requisite evidence so as to 
establish a well grounded claim.  In essence, the veteran has 
failed to present competent evidence of a medical link 
between service and post-service thrombophlebitis of the left 
leg.  The Board acknowledges the March 1962 documentation of 
an inservice accident that resulted in injury to the 
veteran's left lower extremity.  In fact, included in the 
veteran's service medical records are clinical entries dated 
from March 1962 to June 1962 that pertain to the veteran's 
left leg injury.  Significantly, in an April 1962 hospital 
record, the examiner reported thrombophlebitis in the calf of 
the left leg of undetermined organism.  Thereafter, in 
clinical entries dated in May 1962, the veteran's bout with 
phlebitis is indicated along with symptoms of swelling and 
possible deep vein involvement.  However, in a medical record 
dated in June 1962, the examiner reported that the laceration 
in the left lower extremity had healed.  The Board notes that 
the veteran separated from service in October 1962.  Thus, at 
the time of separation from service, the veteran no longer 
had symptoms related to thrombophlebitis of the left lower 
extremity.

Furthermore, post-service records related to complaints of 
pain and swelling in the left leg first appear in the record 
in 1993.  As noted above, included in 1993 VA outpatient 
records is a recitation of the veteran's inservice injury 
that resulted in left ankle problems.  Pertinent diagnoses 
assessed at that time include chronic left ankle pain 
secondary to inservice trauma.  However, the examiner noted 
no evidence of cellulitis, synovitis, or anatomical 
abnormalities.  Thereafter, a review of the record reveals 
results from an August 1994 VA examination in which the 
veteran complained of a 30-year history of left Achilles 
tendon pain.  Upon examination, the examiner diagnosed 
plantar fasciitis.  No evidence of thrombophlebitis was 
reported during that examination.  Thus, in the intervening 
thirty-year period between separation from service and the 
1994 VA examination, there are no records to support prior 
treatment for or current diagnosis of thrombophlebitis.  

Moreover, VA outpatient progress notes dated in 1995 and 1996 
primarily relate to treatment for the veteran's left ankle 
due to the inservice injury of the Achilles tendon, but do 
not indicate symptomatology referable to thrombophlebitis.  
Overall, treatment as reflected in those records revolves 
around limitation of motion of the left ankle.  However, most 
significant in rendering a decision on this veteran's case 
are findings noted during the 1998 VA examination conducted 
in response to the Board's 1997 Remand.  On examination, the 
examiner reported evidence of residual scar tissue due to the 
inservice trauma of the left lower extremity.  Nonetheless, 
the examiner concluded that the primary source of the 
veteran's pain emanates from his inability to dorsiflex and 
plantar flex his left foot.  In general, there was no 
evidence of current thrombophlebitis.  

Therefore, in light of the above, the clinical data overall 
do not support a medical link between any post-service 
thrombophlebitis and the veteran's period of service.  The 
Board also emphasizes that absent competent evidence to show 
the claimed disability, the veteran's claim for service 
connection necessarily fails.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  Furthermore, assuming arguendo that 
the veteran demonstrates current thrombophlebitis, the 
evidence of record does not tend to suggest that the 
veteran's non-service-connected thrombophlebitis is 
proximately due to or the result of his service-connected 
disabilities related to the lower left extremity.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439.  As noted above, 
service connection was established for lower left leg 
disabilities including Achilles tendonitis of the left ankle, 
traumatic degenerative joint disease of the left ankle, and 
scar of the posterior left ankle area.  However, the medical 
evidence of record does not support that such disabilities 
aggravate any post-service thrombophlebitis.  Thus, the 
veteran has failed to establish a well grounded claim for 
failure to present evidence of a medical nexus between the 
inservice incident affecting his left leg and any post-
service disability.  

However, the Board is cognizant of the veteran's assertions 
made during his 1996 personal hearing that in 1963 and 1973, 
he was diagnosed with thrombophlebitis, and the Board accepts 
such statements as true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  Nonetheless, this veteran's case involves medical 
diagnoses and etiology, that is, the determination of a 
medical nexus between post-service disability and the 
veteran's period of service.  Thus, lay testimony will not 
suffice to establish a well grounded claim.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, the 
veteran must offer competent medical evidence sufficient to 
support a plausible claim, that is, a well grounded claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Board 
points out that no such evidence has been submitted.  

Therefore, in light of the above, the evidence of record does 
not substantiate a well grounded claim, and as such, the 
veteran's service connection claim for thrombophlebitis both 
on a direct and a secondary basis necessarily fails.


ORDER

Entitlement to service connection for thrombophlebitis of the 
left lower extremity is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

